Exhibit 21 SUBSIDIARIES OF THE COMPANY Name of Subsidiary Organized under the laws of Additional Name Under Which Subsidiary Does Business Sun Hydraulik Holdings Limited England and Wales Sun Hydraulics Sun Hydraulics Limited England and Wales Sun Hydraulics Sun Hydraulik GmbH The Federal Republic of Germany Sun Hydraulics Sun Hydraulics Korea Corporation Korea Sun Hydraulics High Country Tek, Inc. Florida Enovation Controls, LLC Oklahoma Murphy, Zero Off Enovation Controls Europe, Ltd. United Kingdom Enovation Controls, Ltd. United Kingdom Enovation Controls India Private Limited India FW Murphy Int’l Trading (Shanghai) Co., Ltd China
